Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
Claims 1- 20 have been examined in this application. This communication is the first action on the merits. No Information Disclosure Statement (IDS) has been filed to date. 
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  Claims 15  references The system of claim 8, wherein the subscription renewal engine is further configured to:… and Claim16 references The system of claim 15, wherein the subscription renewal engine is further configured to:… .  Both Claim 15 and Claim 16 depend from the method Claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8, and 15-20 are directed to a method for predicting subscription renewal and Claims 9-14 are directed to a system for predicting subscription renewal.


The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the claim 1, claim 9 and claim 17 recite using one or more machine learning techniques. The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of machine learning does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the “training model” is solely used a tool to perform the instructions of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these 
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-8, 10-16 and 18-20 recite the additional elements recommending, to the first recurring expense subgroup, a number of periods in the extension of the open recurring expense sequences of the first recurring expense subgroup; identifying a second recurring expense group of the plurality of recurring expense groups corresponding to second expense sequence attributes matching the first expense sequence attributes, wherein the second recurring expense group corresponds to a terminated recurring expense sequence; training the trained model using historical records each comprising an identifier of a recurring expense subgroup, personal attributes common to the recurring expense subgroup, and an outcome indicating whether the recurring expense sequences of the recurring expense sequence subgroup 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4,6, 9,11-12, 14 and 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vadakattu et al., US Publication No. 20170004513 A1, [hereinafter Vadakattu], in view of Jumper et al., US Publication No. 20210117851 A1, [hereinafter Jumper].
Regarding Claim 1,  

A method comprising: detecting, in transactions of an initial plurality of users, a plurality of open recurring expense sequences each having a plurality of expense sequence attributes; (Vadakattu- Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”).”; Par. 28-31-“ In the example embodiment, the attribute collection module 210 identifies user data associated with the subscription users 106 occurring in an online environment, such as the online services offered by the networked system 102. In some embodiments, the online environment is an online marketplace such as the publication system 142 or a third party marketplace supported by an external site 130. Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller). The attribute collection module 210 collects the user data of the subscription users (e.g., sellers), both for model training purposes and for model application purposes. In some embodiments, the attribute collection module 210 may retrieve data from the databases 126 of the networked system 102 (e.g., data as generated by the publication systems 142 and payment systems 144). In other embodiments, the attribute collection module 210 may retrieve or receive data from the third party publication system 130, or the client devices 110. The attribute collection module 210 provides this attribute data to the feature engineering module 220.”)
deriving, using the plurality of expense sequence attributes of the plurality of open recurring expense sequences, a plurality of recurring expense groups each comprising a subset of the initial plurality of users; (Vadakattu- Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth);Par. 82-“ Further, an attribute aggregator or pre-processor may query a large set of data to, for example, generate a subset of attribute data for a set of subscribers (e.g., only 30 pre-selected attributes), or a subset of subscribers' data (e.g., only newer subscribers), or a particular time period of subscribers' data (e.g., the last 1 year of data). As such, this pre-processing may improve the performance of the churn prediction engine 150 by, for example, clearing away extraneous data, or data that is not used by these systems and methods.”)
grouping, using personal attributes of the users in the first recurring expense group, the first recurring expense group into a plurality of recurring expense subgroups; (Vadakattu - Par. 31-57-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth); (3) event data (e.g., listings data, gross merchandise value (GMV), activity data such as quantity sold, revenue data, and so forth); (4) domain specific data (e.g., seller feedback rating, number of returns, number of repeat customers, and so forth); and (5) behavioral data (e.g., number of page visits, number of logins, and so forth). In some embodiments, the attributes may include one or more of the following: [0055] Monthlyoryearly Subscription [0056] StoreLevel [0057] Category”)
and selecting, using the plurality of scores for the plurality of recurring expense subgroups, a first recurring expense subgroup to attempt an extension of the open recurring expense sequences of the first recurring expense subgroup. (Vadakattu – Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”). “; Par. 63-“ Further, the feature engineering module 220 selects the training data set such as to approximate the distribution of the feature space of the actual population. More specifically, the historical data points are clustered into K groups (e.g., stratified clustering). Then, from each group, a number of data points are selected, keeping a portion of sampling from each group to be the same. As such, more sampling is enabled from denser regions and less from sparse regions, and distribution of the data is maintained in the sample set (e.g., as compared to the entire historical set of data). This method may be performed as a hybrid form of stratified subsampling where the strata are the clusters.”; Par. 80-82-“ Further, the precision improvement module may apply the prediction model(s) to many subscribers. Depending on the number of subscribers analyzed, this may generate a set of subscribers likely to churn, but that set may be too large to feasibly address (e.g., due to constraints such as logistics, costs, or time constraints). As such, the prediction ranking module 260 ranks the target subscribers to generate a ranked list from which the analyst may work.”)

Vadakattu teaches churn prediction in Par. 27 and the following feature is expounded upon by Jumper:
generating a first prediction that the open recurring expense sequences of a first recurring expense group of the plurality of recurring expense groups will terminate within a period of a current period; (Jumper- Par. 22-23-“ These input features and labels may be used to train a machine learning model to aid in identifying patterns. For example, after training, the machine learning model may be applied to other data to generate predictions based on the training provided by the input features and labels generated during the incremental time window process. The incremental time window process may also train the model to predict irregular patterns. For example, the incremental time window process may aid in detecting scenarios where recurring transactions are canceled or paused. In an embodiment, a user may be subscribed to a particular service that generates a transaction every recurrence period. For example, the recurrence period may be monthly. In some cases, the user may cancel this service and therefore cease the recurring transaction. By using the incremental time window process, the input features and labels may be generated that indicate the former presence of a recurring transaction but then also indicate that the recurrence has ended. Similarly, the time window process may identify pauses in recurrence. For example, a user may employ a lawn mowing service that will typically generate a monthly transaction. During the winter months, however, the lawn service may not be used, causing a pause in the transaction data. By using the incremental time window process, these pauses may be identified by generating multiple labels and sets of input features based on varying analysis data points. Similarly, a merchant may provide an introductory rate and include one or more transactions having a lower amount relative to future transactions. While the transactions may be recurring, the amounts may differ based on the introductory rate. The incremental time window process may identify input features and generate labels corresponding to this type of pattern based on the data points. Using this data, the machine learning model may better predict and categorize this type of recurrence in the data. Similarly, the machine learning model may predict that a recurring transaction may cease or when the termination will occur.”)
generating, using a trained model, a plurality of scores for the plurality of recurring expense subgroups each indicating a probability that the open recurring expense sequences of the respective recurring expense subgroup are extendible beyond the current period; (Jumper – Par. 15-“ After the dataset is analyzed to determine a recurrence period, incremental time windows may be selected to iteratively generate labels. This process is depicted and further described with reference to FIG. 2. The incremental time windows may analyze the dataset and data points by grouping the data points into an analysis portion and a holdout portion. This grouping may be performed based on multiples of the recurrence period. For example, a first subset of the data points may be grouped into an analysis portion while a second subset of the data points may be grouped into a holdout portion. In some embodiments, the analysis portion may include the datasets falling within a first multiple of the recurrence period. The holdout portion may be the other data points of the dataset.”; Par. 90; Par. 128-“ In accordance with some embodiments, the model scoring module 160 may take as an input the trained model generated by the model training module 150, input features generated by the account-merchant analysis module 121 and the merchant aggregate analysis module 122, and any new incoming sets of transactions. The model scoring module 160 may score/evaluate transactions that span any period of time such as one day of new transactions. The final output of the model scoring module 160 may comprise scores specifying “recurring” probability of the transactions of the new incoming sets of transactions based on the account-merchant pairs.;)

Vadakattu is directed to churn analysis and Jumper is directed to machine learning models for use in financial attractions.  Jumper improves upon the model analysis of Vadakattu.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Vadakattu, as taught by Jumper, by utilizing reoccurring data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu 
Regarding Claim 3, Claim 11 and Claim 19,
Vadakattu in view of Jumper teach The method of claim 1, further comprising:…, The system of claim 9, wherein the subscription renewal engine is further configured to:…, and The method of claim 17, wherein the subscription renewal engine is further configured to:…
wherein the first recurring expense group corresponds to first expense sequence attributes, and wherein generating the first prediction comprises: identifying a second recurring expense group of the plurality of recurring expense groups corresponding to second expense sequence attributes matching the first expense sequence attributes, (Vadakattu Par. 76-“ In the example embodiment, the churn prediction module 250 receives recent attribute data for the target subscriber. More specifically, because the prediction models operate based on a subset of attributes (e.g., the training attributes determined by the feature engineering module 220), the churn prediction module 250 receives recent data for the target subscriber for at least that particular subset of attributes. During application of the prediction model (e.g., the decision tree), the churn prediction module 250 traverses down the tree, starting from the root node. At each level of the descent, if the node is a non-leaf node, the churn prediction module 250 determines what attribute is associated with that node, computes or determines a target value for that attribute based on the target attribute data, compares the target value to the threshold value of the node, and makes a branching decision to one child or another. After the decision is made, the branch is taken, and the next node is investigated in similar fashion. This descent through the tree is taken until a leaf node is reached. The target subscriber is then categorized based on the leaf node at which the process has arrived, thereby generating a churn prediction for the target subscriber.”)
wherein the second recurring expense group corresponds to a terminated recurring expense sequence. (Vadakattu Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”).”).
Vadakattu, Jumper and Nielsen are directed to pattern analysis for use in financial transactions.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize model analysis, as taught by Vadakattu in view of Jumper, by expanding customer business with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu in view of Jumper with the motivation of helping to improve human 
Regarding Claim 4 Claim 12 and Claim 20,
Vadakattu in view of Jumper teach The method of claim 1, further comprising:…, The system of claim 9, wherein the subscription renewal engine is further configured to:…, and The method of claim 17, wherein the subscription renewal engine is further configured to:…
training the trained model using historical records each comprising an identifier of a recurring expense subgroup, personal attributes common to the recurring expense subgroup, (Vadakattu Par. 29-“ Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller).”; Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers,”)
and an outcome indicating whether the recurring expense sequences of the recurring expense sequence subgroup were successfully extended. (Vadakattu Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”).”).
Regarding Claim 6 and Claim 14,
Vadakattu in view of Jumper teach The method of claim 4, further comprising:…, and The system of claim 12…
identifying, in the historical records, one or more successful users each comprised by one or more recurring expense subgroups with a successful outcome, wherein generating the plurality of scores for the plurality of recurring expense subgroups (Vadakattu Par. 27; Par. 29-“ Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller).”; Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers,”; Par. 80-82)
is further based on a proportion of successful users in the respective recurring expense subgroup. (Vadakattu Par. 87-“I In some embodiments, the decision tree includes a leaf node, and generating the decision tree at operation 640 further includes biasing the leaf node as a survivor if a percentage of remaining samples at the leaf node labeled as churns are above a pre-determined threshold, the pre-determined threshold is higher than 50%. In some embodiments, identifying the historical sample set at operation 610 further includes selecting the historical sample set from a pool of historical samples, the selecting including segmenting the historical sample set of subscriber data based on one or more of account age, subscription age, and gross merchandise value (GMV).; Par. 27; Par. 31-57-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth); (3) event data (e.g., listings data, gross merchandise value (GMV), activity data such as quantity sold, revenue data, and so forth); (4) domain specific data (e.g., seller feedback rating, number of returns, number of repeat customers, and so forth); and (5) behavioral data (e.g., number of page visits, number of logins, and so forth). In some embodiments, the attributes may include one or more of the following: [0032] FullTermgmvrevenue [0033] Midtermgmvrevenue [0034] Mostrecentgmvdip [0035] Adaptivegmvavgdip [0036] Midtermgmvavgdip [0037] Numgmvzeroinfullterm (# times a seller gmv is zero in last year) [0038] Alltimegmvlow [0039] Gmvstandaradeviation [0040] GMVyearonnyearchange [0041] Lastgmvnormed [0042] Fulltermactivelistingsrevenue [0043] Midtermactivelistingsrevenue [0044] Midfull activelistingsratio [0045] Mostrecent activelistingsdip [0046] Adaptive activelistingsavgdip [0047] Midterm activelistingsavgdip [0048] Numactivelistingszeroinfullterm [0049] Alltimeactivelistingslow [0050] Activelistingsstandardtdeviation [0051] Activeli stingsyearonyearchange [0052] Lastactivelistingsnormed [0053] SellerStandardLevel [0054] Sellersegment [0055] Monthlyoryearly Subscription [0056] StoreLevel [0057] Category”).


Vadakattu teaches
A system, comprising: a memory coupled to a computer processor; a repository configured to store transactions of an initial plurality of users, and a plurality of open recurring expense sequences each having a plurality of expense sequence attributes; and a subscription renewal engine, executing on the computer processor and using the memory, configured to: (Vadakattu Abstract-“ A churn prediction system includes at least one hardware processor, a memory including a historical sample set of subscriber data, and a churn prediction engine executing on the at least one hardware processor.”; Par. 83-“ FIG. 3 illustrates a computerized method 600, in accordance with an example embodiment, for predicting churn. The computerized method 600 is performed by a computing device comprising at least one processor and a memory. In the example embodiment, the computerized method 600 includes identifying a historical sample set of subscriber data in a memory at operation 610. The method 600 also includes identifying a set of attributes within the historical sample set at operation 620. The method 600 further includes automatically selecting a subset of attributes from the set of attributes based on an information gain value of each attribute of the set of attributes at operation 630. In some embodiments, automatically selecting the subset of attributes at operation 630 further includes selecting attributes having information gain value above a pre-determined threshold.”)
detect, in the transactions of the initial plurality of users, the plurality of open recurring expense sequences, (Vadakattu- Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”).”; Par. 28-31-“ In the example embodiment, the attribute collection module 210 identifies user data associated with the subscription users 106 occurring in an online environment, such as the online services offered by the networked system 102. In some embodiments, the online environment is an online marketplace such as the publication system 142 or a third party marketplace supported by an external site 130. Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller). The attribute collection module 210 collects the user data of the subscription users (e.g., sellers), both for model training purposes and for model application purposes. In some embodiments, the attribute collection module 210 may retrieve data from the databases 126 of the networked system 102 (e.g., data as generated by the publication systems 142 and payment systems 144). In other embodiments, the attribute collection module 210 may retrieve or receive data from the third party publication system 130, or the client devices 110. The attribute collection module 210 provides this attribute data to the feature engineering module 220.”)
derive, using the plurality of expense sequence attributes of the plurality of open recurring expense sequences, a plurality of recurring expense groups each comprising a subset of the initial plurality of users, (Vadakattu- Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth);Par. 82-“ Further, an attribute aggregator or pre-processor may query a large set of data to, for example, generate a subset of attribute data for a set of subscribers (e.g., only 30 pre-selected attributes), or a subset of subscribers' data (e.g., only newer subscribers), or a particular time period of subscribers' data (e.g., the last 1 year of data). As such, this pre-processing may improve the performance of the churn prediction engine 150 by, for example, clearing away extraneous data, or data that is not used by these systems and methods.”)
group, using personal attributes of the users in the first recurring expense group, the first recurring expense group into a plurality of recurring expense subgroups, (Vadakattu - Par. 31-57-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth); (3) event data (e.g., listings data, gross merchandise value (GMV), activity data such as quantity sold, revenue data, and so forth); (4) domain specific data (e.g., seller feedback rating, number of returns, number of repeat customers, and so forth); and (5) behavioral data (e.g., number of page visits, number of logins, and so forth). In some embodiments, the attributes may include one or more of the following: [0055] Monthlyoryearly Subscription [0056] StoreLevel [0057] Category”)
and select, using the plurality of scores for the plurality of recurring expense subgroups, a first recurring expense subgroup to attempt an extension of the open recurring expense sequences of the first recurring expense subgroup. (Vadakattu – Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”). “; Par. 63-“ Further, the feature engineering module 220 selects the training data set such as to approximate the distribution of the feature space of the actual population. More specifically, the historical data points are clustered into K groups (e.g., stratified clustering). Then, from each group, a number of data points are selected, keeping a portion of sampling from each group to be the same. As such, more sampling is enabled from denser regions and less from sparse regions, and distribution of the data is maintained in the sample set (e.g., as compared to the entire historical set of data). This method may be performed as a hybrid form of stratified subsampling where the strata are the clusters.”; Par. 80-82-“ Further, the precision improvement module may apply the prediction model(s) to many subscribers. Depending on the number of subscribers analyzed, this may generate a set of subscribers likely to churn, but that set may be too large to feasibly address (e.g., due to constraints such as logistics, costs, or time constraints). As such, the prediction ranking module 260 ranks the target subscribers to generate a ranked list from which the analyst may work.”)

Vadakattu teaches churn prediction in Par. 27 and the following feature is expounded upon by Jumper:
generate a first prediction that the open recurring expense sequences of a first recurring expense group of the plurality of recurring expense groups will terminate within a period of a current period, (Jumper- Par. 22-23-“ These input features and labels may be used to train a machine learning model to aid in identifying patterns. For example, after training, the machine learning model may be applied to other data to generate predictions based on the training provided by the input features and labels generated during the incremental time window process. The incremental time window process may also train the model to predict irregular patterns. For example, the incremental time window process may aid in detecting scenarios where recurring transactions are canceled or paused. In an embodiment, a user may be subscribed to a particular service that generates a transaction every recurrence period. For example, the recurrence period may be monthly. In some cases, the user may cancel this service and therefore cease the recurring transaction. By using the incremental time window process, the input features and labels may be generated that indicate the former presence of a recurring transaction but then also indicate that the recurrence has ended. Similarly, the time window process may identify pauses in recurrence. For example, a user may employ a lawn mowing service that will typically generate a monthly transaction. During the winter months, however, the lawn service may not be used, causing a pause in the transaction data. By using the incremental time window process, these pauses may be identified by generating multiple labels and sets of input features based on varying analysis data points. Similarly, a merchant may provide an introductory rate and include one or more transactions having a lower amount relative to future transactions. While the transactions may be recurring, the amounts may differ based on the introductory rate. The incremental time window process may identify input features and generate labels corresponding to this type of pattern based on the data points. Using this data, the machine learning model may better predict and categorize this type of recurrence in the data. Similarly, the machine learning model may predict that a recurring transaction may cease or when the termination will occur.”)
generate, using a trained model, a plurality of scores for the plurality of recurring expense subgroups each indicating a probability that the open recurring expense sequences of the respective recurring expense subgroup are extendible beyond the current period, (Jumper – Par. 15-“ After the dataset is analyzed to determine a recurrence period, incremental time windows may be selected to iteratively generate labels. This process is depicted and further described with reference to FIG. 2. The incremental time windows may analyze the dataset and data points by grouping the data points into an analysis portion and a holdout portion. This grouping may be performed based on multiples of the recurrence period. For example, a first subset of the data points may be grouped into an analysis portion while a second subset of the data points may be grouped into a holdout portion. In some embodiments, the analysis portion may include the datasets falling within a first multiple of the recurrence period. The holdout portion may be the other data points of the dataset.”; Par. 90; Par. 128-“ In accordance with some embodiments, the model scoring module 160 may take as an input the trained model generated by the model training module 150, input features generated by the account-merchant analysis module 121 and the merchant aggregate analysis module 122, and any new incoming sets of transactions. The model scoring module 160 may score/evaluate transactions that span any period of time such as one day of new transactions. The final output of the model scoring module 160 may comprise scores specifying “recurring” probability of the transactions of the new incoming sets of transactions based on the account-merchant pairs.;)

Vadakattu is directed to churn analysis and Jumper is directed to machine learning models for use in financial attractions.  Jumper improves upon the model analysis of Vadakattu.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of Vadakattu, as taught by Jumper, by utilizing reocurring data analysis with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu with the motivation of utilizing machine learning models to identify recurrence within data (Jumper Par.11).
Regarding Claim 17,  

A method comprising: receiving, from a user and via a graphical user interface (GUI), transactions of the user; sending the transactions of the user to a subscription renewal engine performing machine learning and configured to: ; (Vadakattu- Par. 29-“Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller).”; Par. 58-“The feature engineering module 220 evaluates the historical data to identify a set of attributes (e.g., portions or fields of the historical data) to use in training the prediction model. In some embodiments, the feature engineering module 220 implements Waikato Environment for Knowledge Analysis (WEKA) machine learning software and, more particularly, the “Attribute Evaluator” library, to perform attribute selection and ranking. The feature engineering module 220 computes an information gain value (IGV) for each of the attributes, then selects a set of attributes based, at least in part, on the information gain values.”; Par. The frameworks 418 (also sometimes referred to as middleware) may provide a higher-level common infrastructure that may be utilized by the applications 420 or other software components/modules. For example, the frameworks 418 may provide various graphic user interface (GUI) functions, high-level resource management, high-level location services, and so forth. The frameworks 418 may provide a broad spectrum of other APIs that may be utilized by the applications 420 or other software components/modules, some of which may be specific to a particular operating system or platform.”
detect, in transactions of a plurality of users, a plurality of open recurring expense sequences each having a plurality of expense sequence attributes, wherein the plurality of users comprises the user, (Vadakattu- Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”).”; Par. 28-31-“ In the example embodiment, the attribute collection module 210 identifies user data associated with the subscription users 106 occurring in an online environment, such as the online services offered by the networked system 102. In some embodiments, the online environment is an online marketplace such as the publication system 142 or a third party marketplace supported by an external site 130. Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller). The attribute collection module 210 collects the user data of the subscription users (e.g., sellers), both for model training purposes and for model application purposes. In some embodiments, the attribute collection module 210 may retrieve data from the databases 126 of the networked system 102 (e.g., data as generated by the publication systems 142 and payment systems 144). In other embodiments, the attribute collection module 210 may retrieve or receive data from the third party publication system 130, or the client devices 110. The attribute collection module 210 provides this attribute data to the feature engineering module 220.”)
derive, using the plurality of expense sequence attributes of the plurality of open recurring expense sequences, a plurality of recurring expense groups each comprising a subset of the plurality of users,  (Vadakattu- Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth);Par. 82-“ Further, an attribute aggregator or pre-processor may query a large set of data to, for example, generate a subset of attribute data for a set of subscribers (e.g., only 30 pre-selected attributes), or a subset of subscribers' data (e.g., only newer subscribers), or a particular time period of subscribers' data (e.g., the last 1 year of data). As such, this pre-processing may improve the performance of the churn prediction engine 150 by, for example, clearing away extraneous data, or data that is not used by these systems and methods.”)
group, using personal attributes of the users in the first recurring expense group, the first recurring expense group into a plurality of recurring expense subgroups,  (Vadakattu - Par. 31-57-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth); (3) event data (e.g., listings data, gross merchandise value (GMV), activity data such as quantity sold, revenue data, and so forth); (4) domain specific data (e.g., seller feedback rating, number of returns, number of repeat customers, and so forth); and (5) behavioral data (e.g., number of page visits, number of logins, and so forth). In some embodiments, the attributes may include one or more of the following: [0055] Monthlyoryearly Subscription [0056] StoreLevel [0057] Category”)
select, using the plurality of scores for the plurality of recurring expense subgroups, a recurring expense subgroup to attempt extension of the open recurring expense sequences of the recurring expense subgroup, wherein the recurring expense subgroup comprises the user,  (Vadakattu – Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”). “; Par. 63-“ Further, the feature engineering module 220 selects the training data set such as to approximate the distribution of the feature space of the actual population. More specifically, the historical data points are clustered into K groups (e.g., stratified clustering). Then, from each group, a number of data points are selected, keeping a portion of sampling from each group to be the same. As such, more sampling is enabled from denser regions and less from sparse regions, and distribution of the data is maintained in the sample set (e.g., as compared to the entire historical set of data). This method may be performed as a hybrid form of stratified subsampling where the strata are the clusters.”; Par. 80-82-“ Further, the precision improvement module may apply the prediction model(s) to many subscribers. Depending on the number of subscribers analyzed, this may generate a set of subscribers likely to churn, but that set may be too large to feasibly address (e.g., due to constraints such as logistics, costs, or time constraints). As such, the prediction ranking module 260 ranks the target subscribers to generate a ranked list from which the analyst may work.”)
and send, to the user and via the GUI, a predicted sequence termination message comprising the first prediction and an invitation for the user to receive a subgroup contact list comprising contact information of the users in the first recurring expense subgroup (Vadakattu Par. 24-“ FIG. 2 is a block diagram showing components provided within the churn prediction engine 150 according to some embodiments. The churn prediction engine 150 may be hosted on dedicated or shared server machines (not shown) that are communicatively coupled to enable communications between server machines. The components themselves are communicatively coupled (e.g., via appropriate interfaces) to each other and to various data sources, so as to allow information to be passed between the applications or so as to allow the applications to share and access common data. Furthermore, the components may access one or more databases 126 via the database servers 124 (both shown in FIG. 1). “; Par. 77-“ The churn prediction module 250 may also track the path through the decision tree, thereby identifying the results of each decision point at each node. The churn prediction module 250 may provide this data to an analyst (e.g., through a graphical user interface), thereby enabling the analyst to study the results of each step and possibly pinpoint influential data as to why the target user is likely to churn. Further, the churn prediction module 250 may also track the resultant target values for the target subscriber at each node. This data may provide an insight to analysts as to how close the target subscriber was to a particular threshold (e.g., barely on one side of the threshold) or how weighted the target subscriber was with regard to that attribute (e.g., heavily to one side of the threshold).);Par. 80”); 
receiving, from the subscription renewal engine and via the GUI, the predicted sequence termination message (Vadakattu Par. 80-81-“ Further, the precision improvement module may apply the prediction model(s) to many subscribers. Depending on the number of subscribers analyzed, this may generate a set of subscribers likely to churn, but that set may be too large to feasibly address (e.g., due to constraints such as logistics, costs, or time constraints). As such, the prediction ranking module 260 ranks the target subscribers to generate a ranked list from which the analyst may work. More specifically, in one embodiment, the algorithm for ranking all customers based on an attribute or feature attr (e.g., GMV). Further, step size is a user defined value which indicates the range of attr between which the subscribers are treat almost the same (e.g., $10). Initial_offset is the smallest value of this attribute from which we start counting the step size. Presume the subscriber data is stored in a dataframe temp. The below example code is in the statistics programming language “R”, and tags every customer with a rank based upon its attribute value. This algorithm adopts the paradigm of divide and conquer similar to merge sort:”; Par. 101); 
and displaying, in an element within the GUI generated by a computer processor, the predicted sequence termination message (Vadakattu Par. 17- “Each of the client devices 110 comprises a computing device that includes at least a display and communication capabilities with the network 104 to access the networked system 102.” ;Par 80-81“ Further, the precision improvement module may apply the prediction model(s) to many subscribers. Depending on the number of subscribers analyzed, this may generate a set of subscribers likely to churn, but that set may be too large to feasibly address (e.g., due to constraints such as logistics, costs, or time constraints). As such, the prediction ranking module 260 ranks the target subscribers to generate a ranked list from which the analyst may work. More specifically, in one embodiment, the algorithm for ranking all customers based on an attribute or feature attr (e.g., GMV). Further, step size is a user defined value which indicates the range of attr between which the subscribers are treat almost the same (e.g., $10). Initial_offset is the smallest value of this attribute from which we start counting the step size. Presume the subscriber data is stored in a dataframe temp. The below example code is in the statistics programming language “R”, and tags every customer with a rank based upon its attribute value. This algorithm adopts the paradigm of divide and conquer similar to merge sort:”; Par. 110-“The output components 552 may include visual components (e.g., a display such as a plasma display panel (PDP), a light emitting diode (LED) display, a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT)), acoustic components (e.g., speakers), haptic components (e.g., a vibratory motor, resistance mechanisms), other signal generators, and so forth.”).

Vadakattu teaches churn prediction in Par. 27 and the following feature is expounded upon by Jumper:
generate a prediction that the open recurring expense sequences of a first recurring expense group of the plurality of recurring expense groups will terminate within a period of a current period,  (Jumper- Par. 22-23-“ These input features and labels may be used to train a machine learning model to aid in identifying patterns. For example, after training, the machine learning model may be applied to other data to generate predictions based on the training provided by the input features and labels generated during the incremental time window process. The incremental time window process may also train the model to predict irregular patterns. For example, the incremental time window process may aid in detecting scenarios where recurring transactions are canceled or paused. In an embodiment, a user may be subscribed to a particular service that generates a transaction every recurrence period. For example, the recurrence period may be monthly. In some cases, the user may cancel this service and therefore cease the recurring transaction. By using the incremental time window process, the input features and labels may be generated that indicate the former presence of a recurring transaction but then also indicate that the recurrence has ended. Similarly, the time window process may identify pauses in recurrence. For example, a user may employ a lawn mowing service that will typically generate a monthly transaction. During the winter months, however, the lawn service may not be used, causing a pause in the transaction data. By using the incremental time window process, these pauses may be identified by generating multiple labels and sets of input features based on varying analysis data points. Similarly, a merchant may provide an introductory rate and include one or more transactions having a lower amount relative to future transactions. While the transactions may be recurring, the amounts may differ based on the introductory rate. The incremental time window process may identify input features and generate labels corresponding to this type of pattern based on the data points. Using this data, the machine learning model may better predict and categorize this type of recurrence in the data. Similarly, the machine learning model may predict that a recurring transaction may cease or when the termination will occur.”)
generate, using a trained model, a plurality of scores for the plurality of recurring expense subgroups each indicating a probability that the open recurring expense sequences of the respective recurring expense subgroup are extendible beyond the current period, (Jumper – Par. 15-“ After the dataset is analyzed to determine a recurrence period, incremental time windows may be selected to iteratively generate labels. This process is depicted and further described with reference to FIG. 2. The incremental time windows may analyze the dataset and data points by grouping the data points into an analysis portion and a holdout portion. This grouping may be performed based on multiples of the recurrence period. For example, a first subset of the data points may be grouped into an analysis portion while a second subset of the data points may be grouped into a holdout portion. In some embodiments, the analysis portion may include the datasets falling within a first multiple of the recurrence period. The holdout portion may be the other data points of the dataset.”; Par. 90; Par. 128-“ In accordance with some embodiments, the model scoring module 160 may take as an input the trained model generated by the model training module 150, input features generated by the account-merchant analysis module 121 and the merchant aggregate analysis module 122, and any new incoming sets of transactions. The model scoring module 160 may score/evaluate transactions that span any period of time such as one day of new transactions. The final output of the model scoring module 160 may comprise scores specifying “recurring” probability of the transactions of the new incoming sets of transactions based on the account-merchant pairs.;)

Vadakattu is directed to churn analysis and Jumper is directed to machine learning models for use in financial attractions.  Jumper improves upon the model analysis of Vadakattu.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon model analysis of .

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vadakattu et al., US Publication No. 20170004513 A1, [hereinafter Vadakattu], in view of Jumper et al., US Publication No. 20210117851 A1, [hereinafter Jumper], and in further view of Nielsen et al., US Publication No. 20160253688A1, [hereinafter Nielsen].
Regarding Claim 2, Claim 10 and Claim 18,
Vadakattu in view of Jumper teach The method of claim 1, further comprising:…, The system of claim 9, wherein the subscription renewal engine is further configured to:…, and The method of claim 17, wherein the subscription renewal engine is further configured to:…
Vadakattu in view of Jumper fail to teach the feature taught by Nielsen:
recommending, to the first recurring expense subgroup, a number of periods in the extension of the open recurring expense sequences of the first recurring expense subgroup (Nielsen Par. 103-“ More examples of how the above embodiments can be used to help companies reduce customer churn are presented in the following: [0104] 1. An insurance company's customer posts “Do you offer special promotions for your most long term loyal customers?” on a rival company FACEBOOK account. This, in combination with the customer's SMP, triggers a churn notification and delivers it to the current insurance company. The current insurance company realizes that this customer might switch because she/he believes that long term customers should be eligible for extra discounts. They send a special promotion and thank you card to the customer demonstrating they appreciate their business. [0105] 2. A cable company's customer regularly posts on TWITTER. In January, 2014 they posted “Just signed up with cable company A. In June 2014, they posted “Just switched to cable company B”. In December 2014, they posted “It's time to switch again. Happy to be a customer of cable company C”. The system finds this pattern and sends a notification to cable company C that the customer has a propensity to switch service providers every 6 months. The cable company proactively reaches out after 4 months with a special promotion to retain the customer. [0106] 3. A close friend of a bank's customer posted “Bank X was offering a limited time extra 2% interest for opening a new savings account. Got the deal!” on TWITTER. Also the customer's sister retweeted a friend's message “Bank X is waiving checking account fees if you open a new account in the next two months!”. These are processed as social network influencer features and trigger a churn risk. The current bank is notified and can take action to retain their customer.”).
Vadakattu, Jumper and Nielsen are directed to pattern analysis for use in financial transactions.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize model analysis, as taught . 

Claims 5, 7 and 13, 15  are rejected under 35 U.S.C. 103 as being unpatentable over Vadakattu et al., US Publication No. 20170004513 A1, [hereinafter Vadakattu], in view of Jumper et al., US Publication No. 20210117851 A1, [hereinafter Jumper], and in further view of Yacoub et al., US Publication No. 20200202379A1, [hereinafter Yacoub].
Regarding Claim 5 and Claim 13
Vadakattu in view of Jumper teach The method of claim 4, further comprising:…, and The system of claim 12,…
wherein the first recurring expense group corresponds to first shared expense sequence attributes comprising a first vendor ID of a first vendor, the method further comprising: identifying, in the historical records, a second recurring expense subgroup with a successful outcome, wherein the second recurring expense subgroup corresponds to second shared expense sequence attributes comprising a second vendor ID of a second vendor in a same industry as the first vendor, (Vadakattu Par. 29-57-“ Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller). The attribute collection module 210 collects the user data of the subscription users (e.g., sellers), both for model training purposes and for model application purposes. In some embodiments, the attribute collection module 210 may retrieve data from the databases 126 of the networked system 102 (e.g., data as generated by the publication systems 142 and payment systems 144). In other embodiments, the attribute collection module 210 may retrieve or receive data from the third party publication system 130, or the client devices 110. The attribute collection module 210 provides this attribute data to the feature engineering module 220. The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth); (3) event data (e.g., listings data, gross merchandise value (GMV), activity data such as quantity sold, revenue data, and so forth); (4) domain specific data (e.g., seller feedback rating, number of returns, number of repeat customers, and so forth); and (5) behavioral data (e.g., number of page visits, number of logins, and so forth). In some embodiments, the attributes may include one or more of the following:…).”

Vadakattu in view of Jumper fail to teach the feature taught by Yacoub:
and recommending, to the first recurring expense subgroup, the second vendor as an alternative to the first vendor. (Yacoub Par. 11-“ In an aspect, a computer-implemented method for a user interface may include retrieving e-commerce behavior data from a data facility, where the e-commerce behavior data comprises customer prior purchase data based on a purchase of a product by a customer through an e-commerce platform; evaluating the e-commerce behavior data with an analytics engine to determine a plurality of subscription products to offer the customer in a product subscription offer; and displaying the product subscription offer to a merchant of the e-commerce platform on a commerce user interface, where the product subscription offer is based on evaluating the e-commerce behavior data. In embodiments, the commerce user interface may be presented on a user home page of a merchant online store of an e-commerce platform. The commerce user interface may be presented to a graphical user interface on a merchant client device. The product subscription offer may provide recommendations based on the plurality of subscription products for the customer, wherein the merchant can adjust an analytics parameter for the analytics engine to adjust the recommendations. The product subscription offer may include at least a second merchant, where the product subscription offer comprises opt-in options to the merchant based on the product subscription offer including at least the second merchant. The product subscription offer may include a fulfillment commitment option for the merchant. The plurality of subscription products may include at least two products, where the at least two products are products for sale by the merchant and evaluating the e-commerce behavior data with an analytics engine determines a present value for an e-commerce attribute of the at least two products, and the product subscription offer includes the at least two products. The at least two products may be related by a usage characteristic. The usage characteristic may be the at least two products being used in a functional space within a residence. The functional space may be at least one of a laundry room, a bathroom, a kitchen, an automotive space, or a storage space.”; Par. 68).
Vadakattu, Jumper and Yacoub are directed to behavior analytics.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize model analysis, as taught by Vadakattu in view of Jumper, by expanding customer business with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu in view of Jumper with the motivation of  leveraging customer interactions and analytics to improve the probability of sales (Yacoub Par.33).
Regarding Claim 7 and Claim 15
The method of claim 1, further comprising:…, and The system of claim 8, wherein the subscription renewal engine is further configured to:…
sending, to the users of the first recurring expense group, a predicted sequence termination message comprising the first prediction and an invitation for the respective user to receive a subgroup contact list comprising contact information of the users in the first recurring expense subgroup;  (Vadakattu Par. 24-“ FIG. 2 is a block diagram showing components provided within the churn prediction engine 150 according to some embodiments. The churn prediction engine 150 may be hosted on dedicated or shared server machines (not shown) that are communicatively coupled to enable communications between server machines. The components themselves are communicatively coupled (e.g., via appropriate interfaces) to each other and to various data sources, so as to allow information to be passed between the applications or so as to allow the applications to share and access common data. Furthermore, the components may access one or more databases 126 via the database servers 124 (both shown in FIG. 1). “; Par. 77-“ The churn prediction module 250 may also track the path through the decision tree, thereby identifying the results of each decision point at each node. The churn prediction module 250 may provide this data to an analyst (e.g., through a graphical user interface), thereby enabling the analyst to study the results of each step and possibly pinpoint influential data as to why the target user is likely to churn. Further, the churn prediction module 250 may also track the resultant target values for the target subscriber at each node. This data may provide an insight to analysts as to how close the target subscriber was to a particular threshold (e.g., barely on one side of the threshold) or how weighted the target subscriber was with regard to that attribute (e.g., heavily to one side of the threshold).);Par. 80”); 

Vadakattu in view of Jumper fail to teach the feature taught by Yacoub:
and generating a modified first recurring expense subgroup by removing, from the first recurring expense subgroup, users who reject the invitation. (Yacoub Par. 80-83-“ In embodiments, a merchant user interface may provide a merchant with a view of subscription offers, details of offers, pending offers, and the like, such as with controls for reviewing, accepting, and rejecting offers. Referring to FIG. 7, a non-limiting example merchant user interface 700 is presented that illustrates a single merchant subscription offer of a single product. A merchant product subscription offer recommendations 702 pane illustrates a number of merchant product subscription offers being presented to the merchant along with functional controls for sorting offers (e.g., by date, by potential monetary value, by potential product volume impact, and the like) and reviewing specific offers. A functional control is also illustrated for enabling subscriptions, such as to provide a merchant with the ability to turn on and off the function of presenting subscription offers to the merchant. A merchant product subscription offer review pane 704 illustrates details for a selected subscription offer, such as selected from either the merchant product subscription offer recommendations 702 pane or the merchant active subscriptions 706 pane, where the detail illustrated includes product detail (e.g., product description, product image, the offer price vs. the regular price, and the like), and subscription time aspects (e.g., start-end time for the subscription, periodicity for the offer (e.g., how often products are delivered), duration of the offer, and the like). Functional controls are also illustrated for accepting an offer (e.g., accepting and transmitting the offer) and rejecting the offer. A merchant active subscriptions 706 pane illustrates active offers that the merchant has with customers, such as for a number of merchant product subscriptions and functional controls for sorting or reviewing the offers, as well as for offering a customer a renewal offer for the current product subscription. … Product subscriptions generated by the analytics engine 132 (e.g., from evaluating e-commerce behavior data retrieved from the data facility 134) and accepted by a merchant may be displayed through a graphical user interface to a customer, such as on a customer device 150. In embodiments, a customer user interface may be provided, such as for a customer to view subscription offers (e.g., to select products and merchants to which the customer wants to accept subscription offers), provide feedback to subscription offers (e.g., accepting offers, adjusting subscription offer parameters (e.g., time periods, types of products, merchants), communications with merchants for negotiating the conditions and terms of a subscription offer, and the like), requesting adjustments for subscriptions, modifying a subscription (e.g., adding, removing, and changing products, changing the duration or frequency of the subscription, and the like), throttling a subscription rate (e.g., overall subscription rate and for particular products, such as with a speed-up and/or slow-down button), and the like. In embodiments, the customer user interface may provide an interface to a subscription marketplace, such as where customers have access to provide feedback through the subscription marketplace based on their experience with subscriptions. The subscription marketplace may also provide an interface for trading, buying, and/or selling subscriptions amongst other customers. In embodiments, a customer user interface may provide a customer with a view of subscription offers, details of offers, pending offers, and the like, such as with controls for reviewing, accepting, and rejecting offers.).
Vadakattu, Jumper and Yacoub are directed to behavior analytics.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize model analysis, as taught by Vadakattu in view of Jumper, by expanding customer business with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Vadakattu in view of Jumper with the motivation of  leveraging customer interactions and analytics  to improve the probability of sales (Yacoub Par.33).
Claims 8 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Vadakattu et al., US Publication No. 20170004513 A1, [hereinafter Vadakattu], in view of Jumper et al., US Publication No. 20210117851 A1, [hereinafter Jumper], in further view of Yacoub et al., US Publication No. 20200202379A1, [hereinafter Yacoub] and in further view of Ge et al., Customer churn analysis for a software-as-a-service company, hereinafter Ge].
Regarding Claim 8 and Claim 16,
Vadakattu in view of Jumper in further view of Yacoub teach The method of claim 7, further comprising:…, and The system of claim 15, wherein the subscription renewal engine is further configured to:…
detecting, in transactions of the modified plurality of users, a modified plurality of open recurring expense sequences each having a plurality of expense sequence attributes; (Vadakattu- Par. 27-“ In analyzing and predicting churn for subscription users, some of the examples described herein analyze sellers in an online marketplace. For ease of understanding, presume the sellers are “monthly” subscribers (e.g., their enrollment is ongoing, but may be paid monthly, or they may cancel at any time, and only may be out a single month's subscription fee). As such, the subscribers may be divided into two classes each month: those that cancel their subscriptions, or “churn,” during that month (referred to herein as “churns”) and those that continue to maintain their active subscriptions (referred to herein as “survivors”).”; Par. 28-31-“ In the example embodiment, the attribute collection module 210 identifies user data associated with the subscription users 106 occurring in an online environment, such as the online services offered by the networked system 102. In some embodiments, the online environment is an online marketplace such as the publication system 142 or a third party marketplace supported by an external site 130. Online sellers 106 generate user data over time and through use of the networked system 102 such as transactional data (e.g., data about their published listings, sales, revenue, inventory, and so forth) and site activity (e.g., web pages visited, number of logins, length of subscription, and so forth). This user data may be referred to herein, and collectively, as “attribute data” or “feature data” of the subscription seller(s) 106. In some contexts, this attribute data may be “historical data” associated with a set of sellers that is used for model training (e.g., the input data used to train a prediction model). In other contexts, this attribute data may be “target user data” associated with a particular seller for which a churn prediction is computed (e.g., an application of the prediction model to the particular seller). The attribute collection module 210 collects the user data of the subscription users (e.g., sellers), both for model training purposes and for model application purposes. In some embodiments, the attribute collection module 210 may retrieve data from the databases 126 of the networked system 102 (e.g., data as generated by the publication systems 142 and payment systems 144). In other embodiments, the attribute collection module 210 may retrieve or receive data from the third party publication system 130, or the client devices 110. The attribute collection module 210 provides this attribute data to the feature engineering module 220.”)
deriving, using the plurality of expense sequence attributes of the modified plurality of open recurring expense sequences, a modified plurality of recurring expense groups; (Vadakattu- Par. 27; Par. 31-“ The feature engineering module 220 prepares the historical data prior to use in training the prediction model. The historical data processed by the feature engineering module 220 may be grouped into several classes of attributes (e.g., attributes of subscription sellers, in this example): (1) customer demographic information (e.g., seller's country of residence, seller's segment, and so forth); (2) subscription details (e.g., subscription service level, subscription contract period, and so forth);Par. 82-“ Further, an attribute aggregator or pre-processor may query a large set of data to, for example, generate a subset of attribute data for a set of subscribers (e.g., only 30 pre-selected attributes), or a subset of subscribers' data (e.g., only newer subscribers), or a particular time period of subscribers' data (e.g., the last 1 year of data). As such, this pre-processing may improve the performance of the churn prediction engine 150 by, for example, clearing away extraneous data, or data that is not used by these systems and methods.”)

Vadakattu teaches churn prediction in Par. 27 and the following feature is expounded upon by Jumper:
and generating a second prediction that the open recurring expense sequences of a second recurring expense group of the plurality of recurring expense groups will terminate within a period of a current period (Jumper- Par. 22-23-“ These input features and labels may be used to train a machine learning model to aid in identifying patterns. For example, after training, the machine learning model may be applied to other data to generate predictions based on the training provided by the input features and labels generated during the incremental time window process. The incremental time window process may also train the model to predict irregular patterns. For example, the incremental time window process may aid in detecting scenarios where recurring transactions are canceled or paused. In an embodiment, a user may be subscribed to a particular service that generates a transaction every recurrence period. For example, the recurrence period may be monthly. In some cases, the user may cancel this service and therefore cease the recurring transaction. By using the incremental time window process, the input features and labels may be generated that indicate the former presence of a recurring transaction but then also indicate that the recurrence has ended. Similarly, the time window process may identify pauses in recurrence. For example, a user may employ a lawn mowing service that will typically generate a monthly transaction. During the winter months, however, the lawn service may not be used, causing a pause in the transaction data. By using the incremental time window process, these pauses may be identified by generating multiple labels and sets of input features based on varying analysis data points. Similarly, a merchant may provide an introductory rate and include one or more transactions having a lower amount relative to future transactions. While the transactions may be recurring, the amounts may differ based on the introductory rate. The incremental time window process may identify input features and generate labels corresponding to this type of pattern based on the data points. Using this data, the machine learning model may better predict and categorize this type of recurrence in the data. Similarly, the machine learning model may predict that a recurring transaction may cease or when the termination will occur.”)

Vadakattu in view of Jumper in further view of Yacoub fail to teach the following feature taught by Ge:
generating a modified plurality of users by removing the users of the modified first recurring expense subgroup from the initial plurality of users (Ge Data Processing-“ We were interested in whether a customer would churn within the next three months to facilitate the company come up with actionable plans, so we created a binary variable called “ChurnIn3Months” for each observation to indicate one's churn status in the next three months. The 3-month lag resulted in absence of the response variable “ChurnIn3Months” for some records. These observations were removed from the training dataset but were utilized as a separate test file for prediction. We validated the results with the client company's real-time customer data as the project progressed.”);
Vadakattu, Jumper , Yacoub and Ge are directed to behavior analytics.  It would have been obvious for one of ordinary skill in the art before the effective filing date of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. 20200273050 A1to Doherty- Abstract-“ In an illustrative embodiment, systems and methods for predicting subscriber churn include machine learning algorithm(s) for classifying the subscriber's decision to stay with the present subscription provider or to switch (churn) to a new provider. The machine learning algorithms may include a logistic regression/neural network for modeling churn propensity in subscribers. The churn risk analysis systems and methods may identify a group of subscribers most likely to churn. Further, the churn risk analysis systems and methods may identify a group of subscribers least likely to churn. The identified subscribers may be presented to a representative of the subscription provider, for example through a user interface.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the 
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/CHESIREE A WALTON/ Examiner, Art Unit 3624